Citation Nr: 1538120	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-47 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a nasal disorder, to include sinusitis and rhinitis, and to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for hemorrhoids and anal fissures.  

3.  Entitlement to service connection for left sixth nerve palsy with esotropia and diplopia.  

4.  Entitlement to service connection for right lower extremity radiculopathy.  

5.  Entitlement to service connection for left lower extremity radiculopathy.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to December 1984, and from October 1986 to February 1997, including service in the Southwest Asia theater of operations from December 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, May 2013 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Board denied the Veteran's claim for service connection for a nasal disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  The matter was most recently before the Board in March 2015 when it was remanded for additional development.  

The issue of entitlement to service connection for headaches has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hemorrhoids and anal fissures, left sixth nerve palsy, and radiculopathy of the right and left lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's nasal disorder, diagnosed as perennial rhinitis and sinusitis, was incurred in service.  
CONCLUSION OF LAW

The criteria for service connection for a nasal disorder, diagnosed as perennial rhinitis and sinusitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has current diagnoses of perennial rhinitis and sinusitis.  See, e.g., November 2010 VA examination; April 2015 VA medical opinion.  He contends that his nasal disorder is secondary to exposure to smoke from oil fires during his active service in the Southwest Asia theater of operations.  He reports that his symptoms began after such exposure, and that he did not complain of his symptoms, including nasal drainage, during his active service and treated his condition with over-the-counter medications.  See June 2010 notice of disagreement.  The Veteran has also submitted evidence showing that beginning in early 1991, oil wells and pools of spilled oil in Kuwait were ignited, causing smoke and the release of various toxins.  His DD Form 214 reflects that he had service in the Southwest Asia theater of operations from December 1990 to May 1991.  The first diagnosis of a nasal disorder was 2001, four years after his active service, and it was noted that his medications included Flonase nasal spray.  The Veteran is competent to report as to the onset and recurrence of his symptoms, and the Board finds his reports credible.  See Layno, 6 Vet. App. at 470.  Based on the competent and credible statements of the Veteran, the Board finds that his currently diagnosed perennial rhinitis and sinusitis had their onset in service, and thus service connection is warranted.  Inasmuch as this decision grants service connection for a nasal disorder on a direct service connection basis, there is no need to consider this claim under the presumptive Persian Gulf War service connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  


ORDER

Service connection for a nasal disorder, diagnosed as perennial rhinitis and sinusitis, is granted.  


REMAND

May 2013 and July 2015 rating decisions denied the Veteran's claims for service connection for hemorrhoids and anal fissures, left sixth nerve palsy with esotropia and diplopia, and right and left lower extremity radiculopathy.  In June 2013 and July 2015 correspondence, the Veteran filed notices of disagreement regarding these matters.  The AOJ has not yet issued the Veteran a statement of the case (SOC) with respect to these issues, or at least one is not included in the record currently before the Board.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC addressing the claims of entitlement to service connection for hemorrhoids and anal fissures, left sixth nerve palsy with esotropia and diplopia, and right and left lower extremity radiculopathy, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  The AOJ should thereafter only return to the Board those issues for which the Veteran perfects his appeal by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


